Dismiss and Opinion Filed September 28, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00722-CR

                        KEPHREN THOMAS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 8
                            Dallas County, Texas
                    Trial Court Cause No. MA20-20487-J

                        MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Evans
                            Opinion by Justice Myers
      Kephren Thomas is attempting to appeal the trial court’s “failing to reduce

appellant’s bail” and “placing bond conditions on appellant that were not justified.”

      Generally, this Court has jurisdiction to consider appeals by criminal

defendants only after a judgment of conviction. Wright v. State, 969 S.W.2d 588,

589 (Tex. App.—Dallas 1998, no pet.) (appellate courts may consider appeals by

criminal defendants only after conviction or entry of appealable order); Rabbani v.

State, 494 S.W.3d 778, 780 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d). We

do not have jurisdiction to hear interlocutory appeals from pretrial orders regarding
the denial of bond sought by motion. Ragston v. State, 424 S.W.3d 49, 52 (Tex.

Crim. App. 2014).

      Appellant has been charged with assault causing bodily injury. The clerk’s

record, filed on August 14, 2020, does not contain a written order signed by the trial

court denying bond or imposing any restrictions. See TEX. R. APP. P. 26.2(a)(1)

(notice of appeal must be filed after trial court enters appealable order); State v.

Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no pet.) (docket sheet does not

constitute a written order). But even assuming such an order existed, we lack

jurisdiction to review interlocutory orders holding a defendant’s bond insufficient or

denying him bail. See Ragston, 424 S.W.3d at 52 (holding courts of appeals lack

jurisdiction to review interlocutory orders regarding excessive bail or the denial of

bail); see also Lenard v. State, No. 05-14-00767-CR, 2014 WL 4536538, at *1 (Tex.

App.—Dallas Sept. 12, 2014, no pet.) (mem. op., not designated for publication)

(holding court lacked jurisdiction over interlocutory order holding defendant’s bond

insufficient and raising bond).

      We dismiss this appeal for want of jurisdiction.



                                           /Lana Myers/
                                           LANA MYERS
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)
200722F.U05



                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

KEPHREN THOMAS, Appellant                   On Appeal from the County Criminal
                                            Court No. 8, Dallas County, Texas
No. 05-20-00722-CR         V.               Trial Court Cause No. MA20-20487-
                                            J.
THE STATE OF TEXAS, Appellee                Opinion delivered by Justice Myers.
                                            Justices Nowell and Evans
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 28th day of September, 2020.




                                      –3–